Citation Nr: 1454917	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  11-01 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction.

2.  Entitlement to service connection for a bilateral foot disorder.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Robert B. Goss, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from July 1977 to April 1985 and from November 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the VA Regional Office (RO) in Atlanta, Georgia.

The case was remanded in June 2012 to afford the Veteran his requested hearing.  In October 2014, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

At the hearing, the issue of entitlement to special monthly compensation (SMC) based on the loss of use of a creative organ was raised.  In light of the Board granting service connection for erectile dysfunction, the issue of SMC based on the loss of use of a creative organ being referred has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

Also at the hearing, the Veteran provided testimony regarding the issue of service connection for posttraumatic stress disorder (PTSD).  Regrettably, after a thorough review of the claims file, it appears that such issue is not on appeal.  In January 2014, the RO issued a statement of the case (SOC) as to service connection for PTSD.  The Veteran did not file a substantive appeal following receipt of the SOC.  Instead, in May 2014, he applied to have his claim reopened.  A November 2014 rating decision subsequently denied that claim.  The Veteran is reminded that he has one year from the date of that decision in which to file a notice of disagreement.  
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran has erectile dysfunction that is as likely as not related to his military service.

2.  The Veteran has hammertoes and hallux valgus of the right foot and heel spurs and hallux valgus of the left foot that are as likely as not related to his military service.

3.  The Veteran has burn scars on his back that are as likely as not related to his military service.

4.  The Veteran has tinnitus that is as likely as not related to his military service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for erectile dysfunction have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

2.  The criteria for service connection for hammertoes and hallux valgus of the right foot and heel spurs and hallux valgus on the left foot have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

3.  The criteria for service connection for burns scars on the back have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

4.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is granting all of the issues on appeal; no discussion of VA's duties to notify and assist is necessary.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.

	1.  Erectile Dysfunction

The Veteran's STRs are unavailable.  See May 2010 memorandum.  His personnel record show that he was stationed in Saudi Arabia during his second period of active duty. 

Statements from the Veteran and his wife received in March 2010 show that he did not have any problems with erectile dysfunction until his second period of service ending in June 1991.  

At a fee-based examination in March 2010, the Veteran was diagnosed with erectile dysfunction.  The examiner opined that it was at least as likely as not due to an unknown cause because nothing in the Veteran's history was a known cause of erectile dysfunction.
At his hearing, the Veteran reiterated that his erectile dysfunction began during his second period of active duty when he was stationed overseas during Operation Desert Storm.  See October 2014 Hearing Transcript (T.) at 4-5.  He testified that it has persisted since his service.  Id. at 5.  His contentions throughout this appeal are consistent with his testimony.  

Based on a review of the evidence, the Board concludes that service connection for erectile dysfunction is warranted.  The Veteran's competent and credible contentions show that he has erectile dysfunction that began during his period of active duty from November 1990 to June 1991.  The Veteran's contentions are supported by his wife's March 2010 statement.  His contentions are sufficient to establish that the onset of his erectile dysfunction began during his military service.  There is no evidence to the contrary.  His hearing testimony confirms that he did not have erectile dysfunction prior to that period of active duty.  A fee-based examination during this appeal reflects a current diagnosis of erectile dysfunction.  In light of the evidence showing a current diagnosis of erectile dysfunction as well as the Veteran's competent and credible contentions, and in affording him the benefit-of-the-doubt, the evidence shows that the Veteran's current erectile dysfunction had its onset during his military service.

Thus, after considering all of the evidence of record, the Board concludes that a finding of service connection is warranted.  Service connection for erectile dysfunction is, therefore, granted. 

	2.  Bilateral Foot Disorders

At a fee-based examination in March 2010, the Veteran was diagnosed with hammertoes of the right foot; heel spurs of the left foot; and hallux valgus of both feet.  No opinion regarding the etiology was provided.  A May 2010 treatment record shows that the Veteran reported having hammertoes since service.  

At his hearing, the Veteran testified that wearing military boots in service injured his feet.  T. at 13.  He testified that he was in good shape when he joined the military.  Id. at 14.  The Veteran's testimony indicates that his foot problems have has persisted since service.  Id. at 14.  His wife's testimony confirmed that he had foot problems when he was got out of service.  Id.  His contentions throughout this appeal are consistent with his testimony.  

Based on a review of the evidence, the Board concludes that service connection for hammertoes and hallux valgus of the right foot and heel spurs and hallux valgus of the left foot is warranted.  The Veteran's competent and credible contentions show that his current foot problems began during his military service.  The Veteran's contentions are sufficient to establish that the onset of his currently diagnosed foot disorders began during his military service.  There is no evidence to the contrary.  No other injuries that could have caused his foot problems have been identified other than his reported in-service boot problems.  His hearing testimony confirms that he did not have foot problems prior to his military service; his wife's testimony support his assertions.  A fee-based examination during this appeal reflects current diagnoses of right foot disorders of hammertoes and hallux valgus and left foot disorders of heel spurs and hallux valgus.  In light of the evidence showing diagnoses of current foot disorders as well as the Veteran's competent and credible contentions, and in affording him the benefit-of-the-doubt, the evidence shows that the Veteran's current foot disorders had their onset during his military service.

Thus, after considering all of the evidence of record, the Board concludes that a finding of service connection is warranted.  Service connection for hammertoes and hallux valgus of the right foot and heel spurs and hallux valgus of the left foot is, therefore, granted. 

	3.  Back Disorder

His DD 214s from both periods of active duty show that his military occupational specialty (MOS) was that of a food services specialist.  

At a fee-based examination in March 2010, the Veteran was diagnosed with burn scars on his back.  No opinion regarding the etiology was provided.  

At his hearing, the Veteran testified that a pressure cooker blew up in service, resulting in burns on his back.  T. at 16.  His contentions throughout this appeal are consistent with his testimony.  

Based on a review of the evidence, the Board concludes that service connection for burn scars on the back is warranted.  The Veteran's competent and credible contentions show that he incurred an in-service injury; his report of a pressure cooker exploding causing burns to his back is consistent with his MOS.  The Veteran's reports are uncontradicted.  There is no evidence showing that the Veteran incurred burns to his back other than the reported in-service injury.  A fee-based examination during this appeal reflects a current diagnosis of burn scars on his back.  In light of the evidence showing a diagnosis of current burn scars on his back as well as the Veteran's competent and credible contentions, and in affording him the benefit-of-the-doubt, the evidence shows that the Veteran's current burn scars on his back had their onset during his military service.

Thus, after considering all of the evidence of record, the Board concludes that a finding of service connection is warranted.  Service connection for burns scars on the back is, therefore, granted. 

	4.  Tinnitus

The Veteran's personnel records confirm his service in Saudi Arabia in 1991 as discussed above.

At a fee-based examination in April 2010, the Veteran reported in-service acoustic trauma after noise exposure for six months in a combat zone during Operation Desert Storm and rifle training.  He diagnosed with tinnitus; the examiner opined that it was at least as likely as not due to noise exposure in service.  

At his hearing, the Veteran testified that his tinnitus began during Operation Desert Storm.  T. at 17.  He testified that it has persisted since service.  Id.  His contentions throughout this appeal are consistent with his testimony.  

Based on a review of the evidence, the Board concludes that service connection for tinnitus is warranted.  Due to the Veteran's service in Saudi Arabia during the Persian Gulf War, the Board concedes in-service acoustic trauma.  The Veteran's competent and credible contentions show that his tinnitus began during his military service.  There is no evidence to the contrary.  A fee-based examination during this appeal reflects a current diagnosis of tinnitus; a positive nexus opinion was provided.  In light of the evidence showing a diagnosis of tinnitus, the positive nexus opinion, as well as the Veteran's competent and credible contentions, and in affording him the benefit-of-the-doubt, the evidence shows that the Veteran's current tinnitus had its onset during his military service.

Thus, after considering all of the evidence of record, the Board concludes that a finding of service connection is warranted.  Service connection for tinnitus is, therefore, granted. 


ORDER

Entitlement to service connection for erectile dysfunction is granted.

Entitlement to service connection for hammertoes and hallux valgus of the right foot and hammertoes and hallux valgus of the left foot is granted.

Entitlement to service connection for burn scars on the back is granted.  

Entitlement to service connection for tinnitus is granted.  



______________________________________________
ROBERT E. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


